The world has changed enormously since the establishment of the United Nations 70 years ago. It has become a real world body with 193 Member States. The United Nations has established a peacekeeping structure, overseen the development of a strong human rights framework and set up key agencies for development, humanitarian issues and the environment. And we have seen the codification of international law under the auspices of the United Nations through such landmark treaties as the United Nations Convention on the Law of the Sea. Over the same period, the United Nations has witnessed the agonies and tragedies of several generations around the world —tragedies brought on by poverty, conflict and natural disasters.
The United Nations has not always met our expectations, but it is the only organization through which all countries can work to solve the problems that we face today and to prevent potential problems in the future. This anniversary year provides a striking example of how the world’s nations, within the forum of the United Nations, can work together to chart a future for our peoples. The 2030 Agenda for Sustainable Development (resolution 70/1) and the Addis Ababa Action Agenda are achievements of which we should be proud. Iceland, together with many other Member
States, worked hard to achieve the balanced result we see today. We are particularly pleased with the prominence of gender equality and the empowerment of women, which are key to sustainable development.
We are also pleased that the sustainable management of natural resources is central to both those Agendas. Eliminating hunger will require food security. That can be achieved only by safeguarding and sustainably managing the only two sources of food we have: the ocean and the land. Inefficient fisheries management and the lack of infrastructure in that field cost our societies around $50 billion every year. Also, arable land the size of South Africa becomes degraded every year. We now have a blueprint for fixing that, and Iceland is committed to contributing to those efforts.
Another highly significant aim in terms of the sustainable management of natural resources is Goal 7, on affordable, reliable, sustainable and modern energy for all. We need to aim for the elimination of carbon-based fuels and, in the meantime, to channel the enormous amount of subsidies granted in the fossil-fuel sector — some $14.5 billion a day — towards renewable energy resources. That would be a good start, and here, those who count need to be counted.
Iceland also worked hard with others to include in the 2030 Agenda language that deals with non-communicable diseases, including neurological disorders.
The universal nature of our new, common Goals requires each of our States to contribute at the national, regional and global levels. None of us can succeed alone. Iceland is committed to playing its part in reaching those ambitious Goals.
Everywhere we are witnessing the drastic consequences of climate change. Last month, with participants from other Arctic countries, I took part in the Global Leadership Conference in Alaska, aimed at drawing attention to the impacts of climate change, which are particularly revealing in that region. Temperatures in the Arctic are increasing at more than twice the average global rate. The region’s fragile ecosystem is increasingly at risk, and Arctic communities are experiencing at first hand the challenges of dealing with a rapidly changing climate. The consequences are far reaching, as shrinking glaciers in the North contribute to higher sea levels in the South.
There is still time to turn things around. The meeting on the United Nations Framework Convention
24/45 15-29816

02/10/2015 A/70/PV.25
on Climate Change in Paris in December will be a chance — maybe our last one — to put ourselves on track towards a sustainable future and to take decisions based on best available science. Iceland is committed to an ambitious, long-term global climate agreement and intends, working collectively with other countries in Europe, to reduce greenhouse gas emissions by 40 per cent in 2030.
We have been asked to focus on the road ahead for peace, security and human rights. When injustice is the everyday experience of a large part of the population, and when people have no voice, peace and security are at risk. And without peace and security, we will not achieve sustainable development. At the same time, peace and security considerations cannot be used as a justification for violating human rights.
The imposition of the death penalty should not be justified by the pretext of needing to maintain order and security. In that regard, the case of Ali Mohammed al-Nimr in Saudi Arabia, a minor when his alleged crimes took place, is particularly worrying. I call on Saudi Arabia to uphold its international obligations and commute his sentence.
One characteristic of a just and humane society is the way it treats its minorities and the most vulnerable. Iceland will continue to work with others for non-discrimination, including on the basis of sexual orientation and gender identity. Human rights are for all men, all women, all girls and all boys, not just for some. “We the people” includes everyone.
Iceland will continue to be a champion of gender equality and the empowerment of women, as are many other committed Member States. At the beginning of the year I co-hosted, with my colleague from Suriname, a successful Barbershop Conference here at the United Nations. The aim was to get others to join in getting men to be more active on the issue of gender equality. I saw it also as support for the He For She campaign run by UN-Women. In the light of that success, Iceland intends to host Barbershops in other international organizations of which we are members.
The small size of our world is being set into sharp relief by the ongoing migrant and refugee situation. Particularly in Europe, well before the Syrian crisis, we witnessed the desperate efforts of men and women fleeing their own countries, often with tragic
consequences, in search of a safe future for themselves and their children. The search for a better life is nothing new. About one fifth of Iceland’s population left our country in the late nineteenth century in the face of extreme poverty and harsh weather conditions. For many Icelanders and millions of European who undertook the perilous journey to North America, emigration was a matter of survival. Others were escaping injustice and political systems in which they had no voice.
The current refugee crisis, however, is unprecedented in recent times. The term migration hardly captures the severity of the situation. This is an exodus. We have all seen the figures. This year alone, some 500,000 refugees and migrants have crossed the Mediterranean to Europe, and millions have fled to neighbouring countries. Here, I would like to pay tribute to Syria’s neighbours, who have quietly and resolutely given shelter to the great majority of the refugees. The conflict in Syria, with its complex roots in the larger conflicts in the region, has produced a scale of suffering that we all hoped never to see again. The long-term solution has to be to solve the conflict in Syria, and others like it, by political means.
The Security Council bears the primary responsibility for the maintenance of international peace and security. We call on all Security Council members, in the words of the Charter, to “unite their strength” to halt the bloodshed in Syria. The situation is already having consequences far beyond the region. Meanwhile, it is the humanitarian duty of the rest of the world to seek ways to reduce the suffering of the refugees. These are extreme circumstances and call for extraordinary measures.
The Icelandic Government has decided to allocate $16 million to deal with the crisis and to support the vital work of front-line United Nations institutions, like the Office of the United Nations High Commissioner for Refugees, the World Food Programme and UNICEF, and to welcome increased numbers of refugees to Iceland. This is, however, not a numbers game. There are different circumstances in different countries. But we all have to do what we can. These are defining moments in history.
Iceland reiterates its strong conviction that the only path to peace between Israel and Palestine is the two-State solution. Both sides need to commit fully to that solution, and they must refrain from actions that undermine it. Of continuing and deep concern is the humanitarian situation of the Palestinians, particularly
15-29816 25/45

A/70/PV.25 02/10/2015
in Gaza, where we continue to call for the lifting of the blockade. Israel must abide by its obligations under international humanitarian law and human rights law. That includes an immediate halt to the demolition of Palestinian homes and an end to the displacement of Palestinians from their land. Terrorist activity on the part of Palestinian elements is also totally unacceptable and can only undermine peace. We condemn all acts of violence against civilians. The safety and well-being of civilians on both sides must always be ensured.
While the situation in the Middle East region gives little cause for optimism, there has recently been a triumph of diplomacy over conflict. I would like to congratulate all the parties that achieved the breakthrough agreement on the Joint Comprehensive Plan of Action on Iran’s nuclear programme. We hope to see that agreement contribute to greater stability in the region. We should be careful not to forget other disputes, which, if not attended to, could flare up. Here, I am thinking of the Western Sahara.
On this seventieth anniversary of the foundation of the United Nations, we should recall the basic tenets of the Charter of the United Nations and related instruments. They include refraining from “the threat or use of force against the territorial integrity or political independence of any State”. It is a matter of grave concern when a permanent member of the Security Council acts to undermine the territorial integrity of another State. The rule of law and the peaceful resolution of disputes are of existential importance for small States like mine.
The United Nations is not perfect. I would like, however, to compliment Secretary-General Ban Ki-moon on the determination with which he has approached the Organization’s shortcomings. There is important work under way to revitalize the General Assembly. Iceland welcomes resolution 69/321 on that topic, in particular with regard to the appointment of the Secretary-General. After a succession of eight men in the position of Secretary-General, it is high time for qualified female candidates to be seriously considered for that most important international position. The same applies to the position of the President of the General Assembly. The gender imbalance in high-level positions must be addressed if we wish to strengthen the credibility of the United Nations.
Iceland has long supported an expansion in the permanent and non-permanent seats in the Security Council. It is a difficult process, but we cannot ignore
the current increasingly indefensible situation, in which the Security Council represents the world as it was in 1945. The danger is that its authority will gradually be undermined if it does not better reflect the world as it is.
Iceland is ready to look at all options for squaring the circle. In the meantime, Iceland has stated its support for the initiative by France and Mexico on regulating the use of the veto and for the code of conduct on Security Council actions against genocide and other crimes against humanity, drafted by the Accountability, Coherence and Transparency group of States.
